Citation Nr: 1712351	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  09-22 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 2003 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded the claim in February 2013, July 2015, and April 2016.

Subsequent to the Board's most recent remand, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for left ear hearing loss.  This is a full grant of the benefits on appeal for left ear hearing loss and this appeal is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  However, as the right ear hearing loss claim was not granted, it remains before the Board.

In September 2012, the Veteran presented sworn testimony during a video conference hearing in Winston-Salem, North Carolina.  A transcript of the hearing has been associated with the claims file.  

The Veterans Law Judge who held the September 2012 video conference hearing is no longer employed at the Board.  In March 2017, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  38 C.F.R. § 20.707 (2016).  The letter also indicated that if he did not respond within 30 days, the Board would assume he did not want another hearing.  He did not respond to this letter.  


FINDING OF FACT

The Veteran's currently diagnosed right ear hearing loss is likely the result of his active service.

CONCLUSION OF LAW

The criterial for service connection are met for right ear hearing loss.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for right ear hearing loss is granted herein, any error related to the VA's duty to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

With regard to a present disability, a July 2009 fee basis audiogram shows hearing acuity of 30dB for the right ear at 500Hz, 1000Hz, and 2000Hz.   This meets the definition of hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016).  The first element of Shedden/Caluza is met.

With regard to an in-service event, service treatment records indicate that the Veteran complained of mild hearing loss in February 2007.  Further, his DD-214 shows that he was awarded an Expert Marksmanship Ribbon (rifle) and that he had a miliary occupational specialty (MOS) of dental lab journeyman.  He has claimed that he was exposed to loud drilling noises working in the dental setting.  In light of these complaints, award, and MOS, in-service noise exposure can be conceded and the second element of Shedden/Caluza is also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current right ear hearing loss.  

The Veteran was afforded VA audiological examinations in August 2008, October 2015, and August 2016.  None of the audiometric results from these examinations show hearing loss for VA purposes in the right ear.  See 38 C.F.R. § 3.385 (2016).  The most recent examination report noted the lack of hearing loss for VA purposes but also concluded that any decrease in hearing acuity for the right ear was less likely than not related to service because there was no significant threshold shift for the right ear in service.  The examiner did find hearing loss for VA purposes and a significant in-service threshold shift for the left ear.  However, the examiner failed to address a July 2009 fee basis audiogram that did show hearing loss for VA purposes in the right ear.  This audiogram was performed only one year after the Veteran's separation from service.  As the examiner relied on a lack of hearing loss for VA purposes and an in-service threshold shift in providing the negative nexus opinion, the failure to address these results is critical.  

The Board has considered remanding the claim to obtain an adequate opinion on the etiology of the Veteran's right ear hearing loss.  However, the Veteran is service connected for left ear hearing loss and tinnitus based on his same in-service noise exposure.  In light of this and the apparent threshold shift by July 2009, a year after separation, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current right ear hearing loss is also related to his military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  The benefit-of-the-doubt will be conferred in the Veteran's favor and remand is not necessary.  The claim for service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


